Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumov (US PgPub 2020/0010051) and in view of Katara et al. (hereafter Katara)(US PgPub 2016/0301698).
Regarding claim 1, Dumov discloses a method (Figures 1, 3 and 8), comprising: on-boarding a plurality of parties into an autonomous vehicle (Figure 8, Elements 802-808 and Paragraphs 0080-0083 where the AV arrives at the requested pickup location of the users (parties) and the users enter the AV); receiving an authentication confirmation from each of the plurality of parties in response to one or more authentication protocols (Figure 8, Element 810 and Paragraph 0084 where each user provides authentication information (passcode or biometrics) to the AV and the vehicle authenticates each user); and communicating an authentication confirmation status of a presence of the plurality of parties to a transportation vehicle functions (TVF) manager associated with the autonomous vehicle (Figures 1 and 8 and Paragraphs 0035-0037 and 0080 where the AV and self-driving taxi service server are in communication throughout the taxi service and status information is provided to the server).  Dumov does not specifically disclose displaying, in the autonomous vehicle, one or more authentication protocols.  Dumov does disclose that the AV includes a touch display inside the vehicle (Paragraph 0047).  In the same field of endeavor, Katara discloses a touch screen to input passcodes for user authentication in an autonomous vehicle (Figures 1, 2, Element 206 and Paragraphs 0021 and 0050).
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the input screen display for providing user authentication information in an AV of Katara to the AV system of Dumov, motivation being to provide the users with multiple ways to authenticate themselves to the AV and account for the circumstance where the mobile devices and the AV have connectivity issues. 
Regarding claim 2, Dumov discloses wherein the plurality of parties each comprise at least one passenger (Figures 1, 3, 8 and Paragraphs 0080-0083 where the AV arrives at the requested pickup location of the users (parties)). 
Regarding claim 3, Dumov discloses wherein displaying the one or more authentication protocols is performed in an interior of the autonomous vehicle (see rejection for claim 1 and Figures 1 and 3).
Regarding claim 4, Dumov discloses displaying within the autonomous vehicle a status of each of the plurality of parties (see rejection for claim 1 and Paragraph 0084 where authentication status is provided to each user).
Regarding claim 5, Dumov discloses wherein displaying the status and receiving authentication confirmation of each of the plurality of parties are performed on a same interface (see rejection for claim 1 and Paragraph 0084 where authentication status is provided to each user on the AV touch screen interface).
Regarding claim 6, Dumov discloses wherein receiving authentication confirmation comprises receiving a unique identifier from each of the plurality of parties (Paragraph 0084 where passcodes or biometrics are entered into the touch screen interface).
Regarding claim 7, Dumov discloses wherein the plurality of parties are onboarded into the autonomous vehicle at a same waypoint (Figure 8, Elements 802-808 and Paragraphs 0080-0083 where the AV arrives at the requested pickup location of the users (parties) and the users enter the AV).
Regarding claim 8, Dumov discloses generating an alert to one or more unauthenticated parties of the plurality of parties after a duration of time from displaying the authentication protocols (Paragraph 0084 where passcodes or biometrics are entered into the touch screen interface and alerts are provided to users that enter incorrect authentication information).
Regarding claim 9, Dumov discloses an autonomous vehicle (Figures 1, 3 and 8), comprising: an authentication manager (AM) (Figure 3, Element 302), wherein the AM is configured to authenticate the statuses of a plurality of parties entering the autonomous vehicle (Figure 3, Element 302 and Paragraph 0084 where each user provides authentication information (passcode or biometrics) to the AV and the vehicle authenticates each user), and wherein the AM is configured to communicate the statuses of the plurality of parties to a transportation as a service (TaaS) vehicle functions TVF system (Figures 1 and 8 and Paragraphs 0035-0037 and 0080 where the AV and self-driving taxi service server are in communication throughout the taxi service and status information is provided to the server).  Dumov does not specifically disclose a user interface that is used in the user authentication process.  Dumov does disclose that the AV includes a touch display inside the vehicle (Paragraph 0047).  In the same field of endeavor, Katara discloses a touch screen to input passcodes for user authentication in an autonomous vehicle (Figures 1, 2 Element 206 and Paragraphs 0021 and 0050).
It would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the input screen display for providing user authentication information in an AV of Katara to the AV system of Dumov, motivation being to provide the users with multiple ways to authenticate themselves to the AV and account for the circumstance where the mobile devices and the AV have connectivity issues. 
Regarding claim 10, Dumov discloses wherein the AM is configured to authenticate the presence of the plurality of parties (Figure 3, Element 302 and Paragraph 0084 where each user provides authentication information (passcode or biometrics) to the AV and the vehicle authenticates each user).
Regarding claim 11, Dumov discloses wherein at least a portion of the user interface is disposed in an interior of the autonomous vehicle (see rejection for claim 9 and Figure 3).
Regarding claim 12, Dumov discloses wherein the TVF manager is configured to generate a prompt that party authentication is required when an expected party is not yet authenticated by the AM (Paragraph 0084 where passcodes or biometrics are entered into the touch screen interface and alerts are provided to users that enter incorrect authentication information).
Regarding claim 13, Dumov discloses wherein the user interface is configured to receive a PIN entry from the parties entering the autonomous vehicle (see rejection for claim 9 and Paragraph 0084 where each user provides authentication information (passcode or biometrics) to the AV and the vehicle authenticates each user).
Apparatus claims 14, 15, 16, 17 and 20 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-8.  Therefore apparatus claims 14, 15, 16, 17 and 20 correspond to method claims 1-8 and are rejected for the same reasons of anticipation as used above.
Regarding claim 18, Dumov discloses wherein the authentication manager is further configured to accept a passenger number modification of at least one of the parties of the plurality of parties and communicate the passenger number modification to the TVF (Paragraphs 0034 and 0080 where a user modifies the number of passengers in a ride request).
Regarding claim 19, Dumov discloses wherein the authentication manager is further configured to notify a user device associated with at least one of the plurality of parties upon a status change of the autonomous vehicle (Paragraphs 0038, 0062 and 0078 where vehicle and authentication status are sent to a mobile device of the user(s)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687